Citation Nr: 0308319	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  98-06 210	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to an effective date earlier than January 22, 
2001 for the assignment of a 100 percent disability rating 
for bronchiectasis. 

2.  Entitlement to a total rating based on unemployability 
due to service-connected disability. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION


The veteran had verified active duty service from October 
1944 until August 1946 and from August 1948 until June 1949.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a May 1997 and 
later rating decisions of the Winston-Salem, North Carolina 
Regional Office (RO) which granted service connection for 
atrial fibrillation, and denied an increased rating for 
bronchiectasis, a total rating based on individual 
unemployability, and service connection for retinal 
detachment of the left eye as secondary to bronchiectasis.  

By a decision entered in July 2000, the Board denied a rating 
in excess of 30 percent for atrial fibrillation, and remanded 
the case as to the issues of service connection for 
postoperative residuals of retinal detachment, an increased 
rating for bronchiectasis, and a total disability based on 
individual unemployability.  By rating action dated in 
December 2002, service connection was granted for retinal 
detachment of the left eye associated with bronchiectasis, 
and the service-connected bronchiectasis was increased to 100 
percent, effective from January 22, 2001.  

The record reflects that in correspondence to the RO dated in 
January 2003, the veteran stated that his appeal was 
satisfied with respect to the issues of service connection 
for retinal detachment, and an increased rating for 
bronchiectasis.  These issues are therefore withdrawn from 
appellate consideration.  It is shown, however, that the 
issue of a total rating for unemployability based on service-
connected disability was not clearly withdrawn in the 
appellant's January 2003 statement.  The Board thus retains 
this issue for further appellate consideration. 

The appellant was afforded a personal hearing at the RO in 
January 1999 and before a Member of the Board sitting at 
Winston-Salem North Carolina in December 1999; the 
transcripts of which are of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of the 
veteran's appeal has been obtained by the RO. 
 
2.  Prior to January 22, 2001, the service-connected 
bronchiectasis was manifested by symptoms which included 
progressive respiratory symptoms including sputum production, 
frequent colds, coughing attacks, shortness of breath and 
wheezing, and necessity for antibiotic and inhalation 
therapy; there is no showing that symptomatology attributable 
to the respiratory disorder was consistent with 
incapacitating episodes of infection of at least six weeks 
total duration per year.

3.  Pulmonary functioning testing prior to January 22, 2001 
did not reveal FEV- 1 of less than 40-percent predicted 
value, or; FEV-1/FVC less than 40 percent, or DLCO (SB) less 
than 40- percent predicted, or a maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or cor pulmonale (right heart 
failure), or right ventricular hypertrophy, o; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or 
episode(s) of acute respiratory failure, or necessity for 
outpatient oxygen therapy.  

3.  Beginning July 23, 1997, service connection was in effect 
for bronchiectasis, atrial fibrillation, and retinal 
detachment of the left eye, each rated 30 percent disabling, 
with a combined disability evaluation of 70 percent; atrial 
fibrillation and retinal detachment of the left eye resulted 
from a common etiology and may be considered a single 
disability rated as 50 percent disabling.

4.  The appellant completed three years of high school, has 
employment experience in construction as a homebuilder, and 
reports that he last worked on a regular basis in April 1994.

5.  The appellant's service-connected disabilities rendered 
him unable to secure or follow a substantially gainful 
occupation consistent with his education and occupational 
background as of July 23, 1997.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 
22, 2001 for the assignment of a 100 percent disability 
rating for bronchiectasis have not been met.  38 U.S.C.A. 
§§ 5110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.400 (2002).

2.  The criteria for a total disability rating based on 
unemployability are met, effective from July 23, 1997.  38 
U.S.C.A. §§ 5110, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.155, 3.160, 3. 340, 3.341, 4.16, 4.25, 4.19, 
3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an effective date 
earlier than January 22, 2001 for the assignment of a 100 
percent disability rating for bronchiectasis, which should 
date back to a claim he filed for a total rating based on 
unemployability in January 1997.  He also maintains that he 
has been totally disabled and unable to secure or engage in 
any gainful employment due to service-connected disability 
since the claim filed in January 1997.  

Preliminary Matters:  Duty to Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (codified as amended at 38 C.F.R. § 3.102).  They 
also include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(b) (2002)).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(c) 
(2002)). 

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA and the implementing 
regulations do not prevent the Board from rendering a 
decision on these issues.  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims has 
been accomplished.  As evidenced by the September 1997 and 
September 1998 statements of the case and the May 1999, 
August 1999 and December 2002 supplemental statements of the 
case, the appellant has been furnished the pertinent laws and 
regulations governing the claims and the reasons for the 
denials.  He has been given notice of the information and 
evidence needed to substantiate the claims, and has been 
afforded opportunities to submit information and evidence.  
The Board finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate the claims currently under 
consideration, to include scheduling personal hearings in 
January 1999 and December 1999.  Further development of the 
claims was undertaken by the Board in July 2000.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In a 
letters to the appellant dated in June 2001 and February 
2002, the RO informed the appellant of what the evidence had 
to show to establish entitlement to the benefits he sought, 
what medical and other evidence the RO needed from him, what 
information or evidence the appellant could provide in 
support of the claim, what evidence VA would try to obtain 
for him, and what evidence the RO had received in support of 
the claim.  Therefore, the duty to notify has been met.  
Under these circumstances, the Board finds that adjudication 
of the claim on appeal poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Pertinent Law and Regulations

The method of determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2) 
(West 2002), and 38 C.F.R. § 3.400(o) (2002).  The general 
rule with respect to the effective date of an award of 
increased compensation is that the effective date of such 
award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation which 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  An exception to that rule applies, however, 
under circumstances where evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  In that regard, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 
U.S.C.A.§ 5110(b)(2) (West 1991).  See 38 C.F.R. 
§ 3.400(o)(2).  The term "increase" as used in 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400 means an increase to the next 
disability level.  See Hazan v. Gober, 10 Vet. App. 511 
(1997).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p); 
3.155 (2002).  The regulation which governs informal claims, 
38 C.F.R. § 3.155, provides as follows: (a) Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by [VA], from a claimant 
. . . may be considered an informal claim.  Such informal 
claim must identify the benefit sought. Id.

Further, under 38 C.F.R. § 3.157(b)(1) (2002), an informal 
claim may consist of a VA report of examination or 
hospitalization.  Under this regulatory provision, the date 
of the VA outpatient examination or hospital admission will 
be accepted as the date of receipt of a claim if such a 
report relates to examination or treatment of a disability 
for which service connection has previously been established. 
Id.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2002).

In order to evaluate the veteran's claim under the objective 
standard, the Board has evaluated the veteran's service- 
connected disabilities under the VA's Schedule for Rating 
Disabilities (VA Rating Schedule).  38 C.F.R. Part 4 (2002).  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a) 
(2002).  VA utilizes a rating schedule which is used 
primarily as a guide in the evaluation of disabilities 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  38 C.F.R. 
Part 4.  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such disease and injuries as their 
residual conditions in civil occupations.  Generally, the 
degree of disability specified is considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illness proportionate to severity of the 
several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (2002).  

The veteran's service-connected bronchiectasis is rated under 
38 C.F.R. § 4.97, Diagnostic Code 6601 which provides that a 
30 percent evaluation requires incapacitating episodes of 
infection of two to four weeks total duration per year, or; 
daily productive cough with sputum that is at times purulent 
or blood-tinged and that requires prolonged (lasting four to 
six weeks) antibiotic usage more than twice a year.  A 60 
percent evaluation incapacitating episodes of infection of 
four to six weeks total duration per year, or; near constant 
findings of cough with purulent sputum associated with 
anorexia, weight loss, and frank hemoptysis and requiring 
antibiotic usage almost continuously.  A 100 percent 
evaluation requires incapacitating episodes of infection of 
at least six weeks total duration per year.  NOTE:  An 
incapacitating episode is one which requires bedrest and 
treatment by a physician.  Bronchiectasis may also be rated 
according to pulmonary impairment as for chronic bronchitis 
(DC 6600).

Under the pertinent version of Diagnostic Code 6600 for 
chronic bronchitis, a 30 percent rating requires FEV-1 of 56- 
to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, 
or; DLCO (SB) 56- to 65- percent predicted.  A 60 percent 
rating requires FEV-1 of 40- to 55 percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-
percent predicted, or; a maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit).  A 100 percent 
rating requires FEV- 1 less than 40-percent predicted value, 
or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 
40- percent predicted, or; a maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy.  

The governing regulations provide that a total disability 
rating based on individual unemployability due to service- 
connected disability may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow substantially gainful occupation as a 
result of service-connected disability.  38 C.F.R. §§ 3.340, 
3.341, 4.16 (2002).  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19 (2002).  In other words, 
"unemployability, in service-connected claims, associated 
with advancing age or intercurrent disability, may not be 
used as a basis for a total disability rating."  38 C.F.R. 
§ 4.19.  The regulations further provide that if there is 
only one such disability, it must be rated at 60 percent or 
more; and if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2002).

It is the policy of the VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b) (2002).  Thus, if a veteran 
fails to meet the applicable percentage standards enunciated 
in 38 C.F.R. § 4.16(a), an extra- schedular rating is for 
consideration where the veteran is unemployable due the to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, the 
Board must evaluate whether there are circumstances in the 
veteran's case, apart from any nonservice-connected condition 
and advancing age, which would justify a total rating based 
on individual unemployability due solely to the service-
connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 
(1993).  The sole fact that a veteran is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
is, in itself, a recognition that the impairment makes it 
difficult to obtain and keep employment.  Therefore, the 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he or she can find employment.  See Van Hoose v. Brown, 
supra.

In Hatlestad v. Derwinski, 3 Vet. App. 213 (1992) and 
Hatlestad v. Brown, 5 Vet. App. 529 (1995), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need for discussion as to 
whether the standard needed in the controlling regulations 
was an "objective" one based on average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent decision, the General 
Counsel concluded that the controlling VA regulations 
generally provide that a veteran who, in light of his 
individual circumstances, but without regard to age, is 
unable to secure or follow a substantial gainful occupation 
as a result of a service- connected disability shall be rated 
totally disabled, without regard to whether an average person 
would be rendered unemployable by the circumstances.  Thus, 
the criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with an 
inability to secure and follow a substantial gainful 
occupation.  VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991), 
57 Fed. Reg. 2317 (1992).  The Board is bound in its decision 
by the regulations, the Secretary's instructions, and the 
precedent opinion of the chief legal officer of VA.  38 
U.S.C.A. § 7104(c) (West 1991).

Factual Background 

Service connection for bronchiectasis was granted by rating 
action dated in December 1955 and a 30 percent disability 
evaluation was established.  A claim for an increased rating 
for the service-connected respiratory disorder was received 
on January 31, 1997.  The veteran stated that medical 
evidence submitted at that time showed that bronchiectasis 
caused him to be unemployable and individual unemployability 
was requested.  Private clinical records dated in December 
1996 reflected that the appellant had a history of 
bronchiectasis, which would sometimes lead to a persistent 
dry cough in winter, or if exposed to a lot of damp, cold 
conditions.  It was noted that he had chronic respiratory 
problems.  However, such symptoms were not delineated.

Private clinic notes dating from 1993 were received 
reflecting that the veteran was primarily treated for 
disability other than respiratory disability, including 
atrial fibrillation and amaurosis fugax of the right eye.  In 
November 1996, it was recorded that he had seasonal coughing, 
and frequent colds, with cough associated with a tight 
feeling in his chest at times.  

An application for Increased Compensation Based on 
Unemployability was received in February 1997 in which the 
veteran indicated that he completed three years of high 
school.  He stated that he had been self-employed in 
construction and as homebuilder, and most recently had worked 
as a stock clerk one day a week for a month in 1996.  He 
indicated that he last worked full-time in April 1994.

A statement dated in February 1997 was received from Ritz 
Camera Center in which it was reported that the appellant had 
been hired in August 1996 as a stock clerk for one day a 
week.  It was noted that due to respiratory bronchiectasis, 
he was not able to perform the job or any other type of work 
for the company, and was terminated in December 1996.

The veteran underwent a VA examination in March 1997 where he 
was evaluated for cardiac disability diagnosed as atrial 
fibrillation which was felt to very likely be secondary to 
chronic obstructive pulmonary disease.   Pulmonary function 
studies  were obtained on the same date which were 
interpreted as showing moderate obstruction, as well as low 
vital capacity, possibly from a concomitant restrictive 
defect, prior to administration of medication.  

By rating action dated in May 1997, service connection was 
granted for atrial fibrillation and a 30 percent disability 
evaluation was assigned from November 11, 1996.  The 30 
percent disability rating for bronchiectasis was continued.  

A statement from R. F. Sloop, Jr., M.D., dated in July 1997, 
indicates the veteran was treated for left eye vision loss in 
February 1997 diagnosed as superior temporal rhegmatogenous 
retinal detachment, which occurred after a severe coughing 
episode.  It was noted that the veteran was only able to see 
the 20/400 letter and only a part of that one. 

By rating action dated in May 1997, service connection was 
granted for atrial fibrillation, rated 30 percent disabling 
from November 11, 1996.

S. O. Schrader of the Employment Security Commission of North 
Carolina wrote in correspondence received in July 1997 that 
the veteran was unemployable as a result of pulmonary 
function loss and heart problems.

A letter dated in July 1997 was received from R. C. Morgan, 
Jr. of Levit Builders who stated that the veteran had been 
superintendent on several construction sites in the past, but 
that in recent months, his physical capacity had been 
significantly reduced.  It was noted the appellant could not 
undergo even brief periods in warm to cool, or cool to cold 
weather conditions without having to rest frequently.  It was 
observed that within the year, he had had such a chronic 
coughing attack that it appeared he was near death, and was 
totally exhausted and worn out from the spell.  It was added 
that he could not recommend the appellant in any work 
capacity which required physical labor, or for extended 
periods of time in varying climate conditions.

L. D. Krabil, M.D., wrote in July 1997 that the over the past 
few years, the veteran had developed significant atrial 
fibrillation, a history of bronchiectasis with related 
chronic obstructive pulmonary disease, as well as retinal 
hemorrhage with distortion of left eye vision.  It was 
summarized that the combination of problems caused the 
veteran to be incapable of performing any type of manual 
labor or any work that required even mild exertion on a 
consistent basis.  

A claim for service connection for retinal hemorrhage with 
distortion of left eye vision due to severe coughing 
associated with bronchiectasis was received on July 21, 1997.

Letters dated between February and April 1998 were received 
from several of the veteran's private physicians advancing 
the opinion that that right eye disability was related to 
symptoms related to service-connected bronchiectasis.

The veteran underwent a compensation examination for the VA 
in June 1998.  His primary complaints were noted to be cough, 
shortness of breath, tachycardia and hypertension.  

The appellant stated that he had a history of coughing 
spells, colds, sputum production and intermittent coughs and 
fever.  He stated that he became tired at times and had to 
lie down to rest.  The veteran reported that he had blood in 
his sputum at times.  He related that his symptoms had become 
very severe the previous year for about two months, and that 
he was coughing day and night.  He said that most of the time 
he was on antibiotics and was currently taking 
sulfamethoxazole once a day, as well as using an Albuterol 
inhaler on an as needed basis.  The appellant stated that he 
used his Ventolin inhaler more in the winter, and that this 
had been going on for at least one year.  An X-ray of the 
chest was interpreted as showing increased pulmonary markings 
of both lungs and left basal bronchiectasis.  Spirometry 
studies revealed FEV-1 of 76.9 percent predicted, and 
FEV1/FVC was 95.3 percent predicted.  Following examination, 
it was noted that the veteran was not working anymore, that 
he could not walk fast, lift heavy things, became tired 
easily and felt weak.  It was noted that an exercise test was 
not performed because of dyspnea.  

The veteran presented testimony at the RO in January 1999 and 
before a Member of the Board sitting at Winston-Salem, North 
Carolina in December 1999 attesting to a more severe degree 
of bronchiectasis, as well as his being unable to engage in 
any gainful employment as a result thereof.

The veteran underwent VA examinations of the eye in June 1998 
and January 2001.  It was essentially opined on both 
occasions that the service-connected bronchiectasis might 
well have precipitated or aggravated a left eye retinal tear 
resulting in surgery, and ultimately reduced the veteran's 
vision to 20/200.

The appellant was afforded a VA examination of the service-
connected bronchiectasis on January 22, 2001.  The appellant 
had complaints of frequent intermittent episodes of shortness 
of breath and wheezing spells.  He said that the most severe 
of such had occurred in February 1999 and February 2000, and 
that he had been admitted for emergency treatment.  Upon 
examination of the lungs, there were scattered rhonchi with 
expiratory wheezes in both fields.  Pulmonary function 
studies were interpreted as showing an FEV-1 of 17 percent 
predicted.  It was recorded that the veteran's effort was 
poor.  A note from the examining facility dated in October 
2001 indicated that the appellant was contacted in order to 
schedule him for a DLCO(SB) test, but that he stated he had 
just gotten out of the hospital, was very ill and housebound, 
and would not be able to attend any further appointments.  

By rating action dated in December 2002, service connection 
was granted for retinal detachment of the left eye secondary 
to bronchiectasis.  A 30 percent disability evaluation was 
established, effective from the date of the claim received on 
July 23, 1997.

Legal Analysis

1.  Earlier effective date for 100 percent rating for 
bronchiectasis.

The Board observes in this instance that while the veteran 
now asserts that he was entitled to a 100 percent disability 
evaluation for the service-connected bronchiectasis prior to 
January 22, 2001, the evidence of record does not support 
clinical findings consistent with a total disability rating 
in this regard prior to that date.  A careful review of the 
clinical evidence during the appeal period indicates that the 
appellant complained of progressive respiratory symptoms over 
the years including sputum production, frequent colds, 
coughing attacks and eventually, shortness of breath and 
wheezing, as well as the need for antibiotic and inhalation 
therapy.  However, there was no clinical evidence showing 
that such symptoms rose to the level of incapacitating 
episodes of infection of at least six weeks total duration 
per year necessary for a 100 percent disability rating in 
this regard under 38 C.F.R. § 4.97, Diagnostic Code 6601.  
Moreover, the results of pulmonary function tests during this 
time frame did not approximate the criteria for a total 
disability rating.  The record reflects that it was not until 
the VA examination of January 22, 2001 that the criteria for 
a 100 percent disability were met when pulmonary function 
tests showed that the veteran had an FEV-1 of 17 percent 
predicted, which is well below the parameters for a 100 
percent disability rating for bronchiectasis evaluated as 
chronic bronchitis under 38 C.F.R. § 4.97, Diagnostic Code 
6600.  The Board points out that previous clinical findings 
and assessment of the appellant's respiratory disorder were 
clearly consistent with no more than a 30 percent disability 
evaluation under Diagnostic Codes 6600 and 6601, which 
contemplate the complaints that included daily productive 
cough with sputum that was at times purulent or blood-tinged, 
and prolonged antibiotic usage more than twice a year.  As 
such, it was not factually ascertainable that the criteria 
for a 100 percent disability were met prior to January 22, 
2001, when evidence of pulmonary function testing results 
reflected an FEV-1 of 17 percent predicted.  The Board thus 
finds that the appellant was properly rated as 30 percent 
disabled for his service-connected respiratory disability 
prior to January 22, 2001, and an earlier effective date is 
denied in this regard.  

In reaching the conclusion above, the Board has also 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991). 



2.  Total rating based on unemployability due to service-
connected disability.

The record in this instance reflects that when service 
connection was granted for the left eye disorder, effective 
from July 23, 1997, the veteran had, from that date forward, 
three service-connected disabilities:  bronchiectasis, atrial 
fibrillation, and retinal detachment of the left eye, each 
rated 30 percent disabling.  Although he was shown to have a 
combined disability evaluation of 70 percent at that time, it 
was not felt that the appellant met the basic schedular 
requirements for a total rating based on unemployability, as 
set forth in 38 C.F.R. § 4.16(a) (2002) which requires that 
he have at least one disability rated as 60 percent 
disabling, or one disability rated at least 40 percent 
disabling, and sufficient additional disability to bring the 
combined rating to 70 percent or more.

The Board points out, however, that 38 C.F.R. § 4.16(a)(2) 
stipulates that "at least one disability ratable at 40 
percent of more may be satisfied by disabilities resulting 
from common etiology or a single accident."  The Board notes 
in this case that atrial fibrillation and retinal detachment 
result from a common etiology - the service-connected 
bronchiectasis.  Thus, for the purposes of 38 C.F.R. 
§ 4.16(a), they may considered a single disability.  The 
veteran is thus shown to have met the schedular requirements 
for a total disability rating based on unemployability due to 
service-connected disability as of July 23, 1997 with one 
disability rated at least 40 percent disabling, and 
sufficient additional disability to bring the combined rating 
to 70 percent.  See 38 C.F.R. § 4.25 (2002).  The question 
thus becomes whether the appellant was unemployable as of 
July 23, 1997 due solely his service-connected disabilities.  
After considering all the evidence of record, and for the 
reasons elucidated below, the Board concludes that he was.

It is evident from the medical evidence and lay statements 
recounted above that the veteran's symptoms produced 
substantial industrial impairment.  The comments from his 
employers and other lay evidence regarding his inability to 
maintain employment on account of pulmonary, cardiac and eye 
disability are persuasive.  Thus after consideration of all 
procurable and assembled data, the Board finds that the 
evidence shows that the veteran's service-connected 
disabilities alone prevented him from maintaining 
substantially gainful employment, consistent with his 
education and prior work experience, from the date of the 
grant of service connection for left eye disability on July 
23, 1997.  The benefit of the doubt is resolved in favor of 
the appellant by finding that entitlement to a total rating 
based on individual unemployability was demonstrated from 
July 23, 1997.


ORDER

An effective date earlier than January 22, 2001 for the 
assignment of a 100 percent disability rating for 
bronchiectasis is denied. 

A total rating based on unemployability due to service-
connected disability is granted from July 23, 1997, subject 
to controlling regulations governing the payment of monetary 
awards.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


